Citation Nr: 0412054	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  02-01 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for the service-connected low back disability.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to July 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2000 decision of the RO that granted 
service connection for a low back disability and assigned an 
initial rating of 10 percent, effective on June 6, 2000.  

The veteran appealed the initial evaluation assigned, and in 
a rating decision of November 2001, the RO assigned an 
increased rating of 20 percent for the service-connected low 
back disability, effective on June 6, 2000.  

A decision awarding a higher rating, but less that the 
maximum available benefit does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this 
matter continues before the Board.  

The Board remanded the case to the RO in November 2002 for 
additional development of the record.  

The veteran's representative has raised the issue of 
entitlement to a total compensation rating based on 
individual unemployability.  This matter is again referred to 
the attention of the RO so that all indicated action can be 
undertaken in this regard.  



FINDING OF FACT

The veteran's low back intervertebral disc syndrome and 
strain are shown to be manifested by muscle spasm, severe 
pain on motion, long periods of incapacitation, weakness and 
neurologic symptoms; the service-connected disability picture 
is show to have more nearly approximate that of a pronounced 
degree for the entire period of the appeal.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 60 
percent, but no higher for the service-connected low back 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 5293 (2002, 
2003).



REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The United States Court of Appeals for Veteran Claims has 
recently held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  This mandate was not followed in 
this case.  In any event, the foregoing omission must be 
considered to have been harmless for the reasons specified 
hereinbelow.  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West 2002).  VCAA 
also contains provisions regarding the scope of notice to 
which claimants are entitled.  38 U.S.C.A. § 5103 (West 
2002).  

Having reviewed the complete record, the Board believes that 
there is complete evidentiary record upon which to decide the 
veteran's claim.  The Board is unaware of, and the veteran 
has not identified, any additional evidence, which is 
necessary to make an informed decision on this issue.  

Thus, the Board believes that all relevant evidence, which is 
available, has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  

Further, by February 2002 letter and September 2003 
Supplemental Statement of the Case, he and his representative 
have been notified of the evidence needed to establish the 
benefit sought, and via those documents, he has been advised 
regarding his and VA's respective responsibilities as to 
obtaining that evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Consequently, the Board concludes that VA's statutory duty to 
assist the veteran has been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance and other requirements of VCAA.  

To the extent that the decision is favorable to the veteran, 
any further action would only serve to burden VA with no 
foreseeable benefits flowing to the veteran.  Id.; Soyini, 
supra.  


Factual Background 

On September 2000 VA orthopedic examination, the veteran 
complained of having low back pain that he assessed as six 
out of 10 in severity with radiation into both legs 
intermittently and on a daily basis.  He complained of 
weakness, stiffness, fatigability and lack of endurance.  He 
further indicated that he suffered flare-ups two or three 
times per year which lasted three to four weeks.  At those 
times, no physical activity was possible.  

On objective examination, the veteran appeared to be in mild 
to moderate distress.  There was marked paravertebral muscle 
spasm, and there was tenderness over the lumbosacral spine.  
Pain-free forward flexion was from zero to 40 degrees, 
backward extension of zero to 10 degrees, and left a right 
rotation of zero to 15 degrees.  The examiner diagnosed 
degenerative disk disease and degenerative arthritis of the 
lumbar spine.  

By November 2000 rating decision, the RO granted service 
connection for a low back disability as secondary to a 
service-connected right knee disability.  The RO assigned a 
disability evaluation of 10 percent.  

A June 2001 letter from a private physician who had treated 
the veteran for approximately a decade indicated that the 
veteran suffered moderate to severe low back pain that was 
aggravated by his antalgic gait.  His back motion was said to 
have been limited by visible and palpable muscle spasm on 
examination.  

By November 2001 rating decision, the RO assigned an 
increased rating of 20 percent to the service-connected low 
back disability.  

On June 2003 VA orthopedic examination, the veteran 
complained of constant pain ranging from a five on a scale of 
one to 10 to 10 out of 10.  He experienced pain daily, but 
exacerbations occurred with twisting or bending.  He 
indicated that he had approximately six weeks of 
incapacitation over the previous year.  

During these episodes, the veteran also experienced radiation 
into the hips.  He stated that he had several falls due to 
low back pain.  He was able to walk 100 yards in the 
examiner's office without difficulty.  

On objective examination, the examiner noted that the veteran 
walked slowly with moderate pain on movement.  His lumbar 
spine flexion was from zero to 10 degrees and extension was 
to zero degrees, and he was inhibited by pain.  

The VA examiner opined that there was severe painful motion 
associated with the veteran's low back disability.  Pain and 
weakness limited functional ability during flare-ups.  There 
was related weakened movement and excess fatigability but no 
incoordination.  The examiner diagnosed severe intervertebral 
disk syndrome, lumbosacral strain with loss of motion, and 
abnormal neurological findings.  


Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected low back disability 
warrants a disability rating higher than 20 percent.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The regulations provide that when a disability not 
specifically provided for in the rating schedule is 
encountered, it will be rated under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  8 
C.F.R. § 4.14.  The Court has held that a claimant may not be 
compensated twice for the same symptomatology as "such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  

The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he or she should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  

The veteran's service-connected low back disability has been 
rated by the RO under the provisions of Diagnostic Code 5293-
5295.  38 C.F.R. § 4.20 (2003); 38 C.F.R. § 4.71a (2002).  

Under this regulatory provision, a rating of 40 percent is 
warranted for severe intervertebral disc syndrome, recurring 
attacks with intermittent relief.  Pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief warrants a 60 percent evaluation.  
38 C.F.R. § 71a, Diagnostic Code 5293 (2002).  

Under the foregoing criteria pertinent to Diagnostic Code 
5293 (2002), the veteran is entitled to an evaluation of 60 
percent for the entire appellate period.  See Fenderson, 
supra.  

On both September 2000 and June 2003 VA orthopedic 
examination reports, muscle spasm was noted, and in June 2003 
neurologic symptoms were confirmed.  Both examination reports 
reflect weakness, long periods of incapacitation, and 
limitation of motion and function due to frequent pain.  

The Board notes that the criteria of Diagnostic Code 5292 
pertaining to limitation of lumbar motion need not be 
considered as the maximum evaluation available under that 
code is 40 percent.  See 38 C.F.R. § 4.7.  

Furthermore, the veteran's lumbar limitation of motion has 
been taken into account in the assignment of the 60 percent 
evaluation under Diagnostic Code 5293 (2002), and the veteran 
cannot be compensated twice for the same symptomatology.  
38 C.F.R. § 4.14; Esteban, supra.  

The Board notes further that the provisions regarding 
Diagnostic Code 5293 were amended during the course of this 
appeal effective on September 23, 2002.  67 Fed. Reg. 54,345 
(Aug. 22, 2002) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)).  

The Board need not consider these criteria because the 
maximum evaluation available under the new Diagnostic Code 
5293 is 60 percent, and the veteran is now in receipt of that 
rating.  

The next highest rating available for disabilities of the 
spine is 100 percent.  The veteran is not eligible for such 
an evaluation because his symptomatology does not rise to the 
level of severity necessary for such a rating.  

A 100 percent evaluation is available under Diagnostic Code 
5285.  38 C.F.R. § 4.71a.  However, such an evaluation would 
entail a fracture of the vertebra with cord involvement, 
bedridden status, or the necessity for of those proportions.  
A 100 percent evaluation is also available under Diagnostic 
Code 5286.  Id.  

A 100 percent evaluation under those provisions, however, 
would entail complete bony fixation of the spine at an 
unfavorable angle.  The evidence herein does not suggest that 
the veteran's spine is unfavorable ankylosed, and this 
regulation is inapplicable.  See also 68 Fed. Reg. 51454 
(August 27, 2003) (outlining further amendments to the 
criteria for spinal evaluation).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  The Board need not consider granting an 
increased rating based on the foregoing criteria as 
functional loss due to pain and weakness causing additional 
disability have been taken into account in the assignment of 
the 60 percent evaluation under the schedule.  See 38 C.F.R. 
§ 4.14; Esteban, supra.  

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
(2003) whether or not raised by the veteran, as required by 
Schafrath.  

However, the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of low back disability not 
contemplated in the currently assigned 60 percent rating 
permitted under the Rating Schedule.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to warrant the assignment 
of an evaluation in excess of 60 percent.  



ORDER

An evaluation of 60 percent for the veteran's low back 
disability is granted subject to the law and regulations 
governing the distribution of veterans' benefits.



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



